[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                               No. 05-12608
                                                          ELEVENTH CIRCUIT
                           Non-Argument Calendar
                                                             January 19, 2006
                         ________________________
                                                           THOMAS K. KAHN
                                                               CLERK
                    D. C. Docket No. 00-00581-CV-BBM-1

ROY GATES,
                                                             Plaintiff-Appellant,

                                    versus

JAMES E. DONALD,
Commissioner, et al.,
                                                                     Defendants,

HARRELL,
MARTIN,
THOMAS,
DOE 1,
DOE 2,
                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (January 19, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.
PER CURIAM:

      After a jury trial, Roy Gates appeals pro se the verdict in favor of the

defendants in his 42 U.S.C. § 1983 case. Gates also appeals the district court’s

denials of his motion for a new trial and request for a copy of the trial transcript.

After review, we affirm.

      Gates, a Georgia prisoner, filed a § 1983 complaint against the

Commissioner of the Georgia Department of Corrections (“GDOC”) and numerous

other GDOC employees. The district court either dismissed or granted summary

judgment to the defendants on all of Gates’s § 1983 claims.

      Gates appealed, and this Court reversed the district court’s grant of summary

judgment as to three GDOC employees regarding Gates’s claim that he was

assaulted by prison guards when he did not speak loudly enough in practicing a

greeting for the warden. Gates v. Wetherington, No. 01-11456, at 7-12, 35 (11 th

Cir. Jan. 22, 2002).

      On remand, Gates was appointed counsel and the case then went to trial.

After a two-day trial in which both Gates and the defendants testified, the jury

returned a verdict in favor of the three defendants. Gates appeals pro se.

      On appeal, Gates asserts that the jury instructions were improper and




                                            2
misleading.1 However, Gates’s brief on appeal merely states that the jury was

misled, but does not specify how the instructions were misleading. Furthermore,

his brief fails to identify any specific jury instruction that was allegedly improper.

Even construing Gates’s pro se brief liberally and reviewing the jury instructions,

we find no reversible error, plain or otherwise, in the jury instructions.

       Gates also claims that the district court erred in denying his motion for a

new trial and in refusing his request for a copy of the trial transcript. We disagree.

       This Court reviews the denial of a motion for new trial for abuse of

discretion. United States v. Vallejo, 297 F.3d 1154, 1163 (11 th Cir. 2002).

Pursuant to 28 U.S.C. § 753(f), “[f]ees for transcripts furnished in other

proceedings to persons permitted to appeal in forma pauperis shall also be paid by

the United States if the trial judge or a circuit judge certifies that the appeal is not

frivolous (but presents a substantial question).”

       Gates’s pro se motion for a new trial did not raise any trial errors, but merely



       1
         When reviewing the trial court’s jury instructions, this Court examines “whether the jury
charges, considered as a whole, sufficiently instructed the jury so that the jurors understood the
issues and were not misled[,]” and will reverse only when “left with a substantial and
ineradicable doubt as to whether the jury was properly guided in its deliberations.” Bearint v.
Dorell Juvenile Group, Inc., 389 F.3d 1339, 1351 (11th Cir. 2004) (internal quotation marks and
citation omitted). However, when no objection to the jury instructions is made, this Court
reviews for plain error, and will reverse only when “(1) there is an error; (2) the error is plain;
(3) the error affects the defendant’s substantial rights in that it was prejudicial and not harmless;
and (4) the error seriously affects the fairness, integrity or public reputation of a judicial
proceeding.” United States v. Prieto, 232 F.3d 816, 819 (11th Cir. 2000).

                                                  3
requested a copy of the trial transcript. However, Gates then filed a “proposed

enumeration of errors,” stating that he wanted to amend his motion for new trial

and alleging: (1) his trial counsel was ineffective and contributed to Gates’s not

being prepared for trial and not receiving a fair trial; (2) the district court failed to

give proper jury instructions; (3) a “conspiracy” occurred because the district court

did not announce to the jurors that “these are civil rights 42 U.S.C. § 1983 and

1985 claims, Eighth Amendment claims”; and (4) a “conspiracy” occurred when

vital evidence and facts were withheld.

       Other than referencing his “enumeration of errors,” Gates’s brief on appeal

fails to alleged any specific (or even general) error committed during the trial. We

readily conclude that the district court did not abuse its discretion in denying

Gates’s motion for a new trial. Additionally, to the extent Gates argues that he

should have been provided with a copy of the trial transcripts, he has not shown

how the district court erred in refusing to certify his appeal as not frivolous.

       AFFIRMED.




                                             4